USCA4 Appeal: 19-381      Doc: 14        Filed: 11/06/2019   Pg: 1 of 1


                                                                  FILED: November 6, 2019

                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT

                                         ___________________

                                             No. 19-381
                                     (3:18-cv-00017-NKM-JCH)
                                       ___________________

        ALEXANDER (ALEX) E. JONES; INFOWARS, LLC, a Texas Limited Liability
        Company; FREE SPEECH SYSTEMS, LLC, a Texas Limited Liability Company;
        LEE ANN MCADOO, a/k/a Lee Ann Fleissner

                       Petitioners

        v.

        BRENNAN M. GILMORE

                       Respondent

                                         ___________________

                                              ORDER
                                         ___________________

              Upon review of submissions relative to the petition for permission to appeal,

        the court denies the petition.

              Entered at the direction of Judge Floyd with the concurrence of Judge

        Richardson and Senior Judge Traxler.

                                                For the Court

                                                /s/ Patricia S. Connor, Clerk




     Case 3:18-cv-00017-NKM-JCH Document 166 Filed 11/06/19 Page 1 of 1 Pageid#: 2586
